Exhibit 99.1 NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements.The unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants.These unaudited financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Chief Executive Officer Rick Johnson, CA Chief Financial Officer Date:August 11, 2010 Consolidated Balance Sheets (Canadian Dollars in Thousands - Unaudited) June 30 December 31 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Interest receivable on restricted promissory notes Inventories and stockpiled ore Shrinkage stope platform costs (Note 3) Prepaids Assets held for sale (Note 4) Mineral properties Assets held for sale (Note 4) Investments (Note 5) Restricted promissory notes Deposits for reclamation costs $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Interest payable on royalty obligations Demand loans (Note 6) Liabilities related to assets held for sale (Note 4) Other liabilities Obligations under capital lease Debenture (Note 7) Royalty obligations Deferred revenue Liabilities related to assets held for sale (Note 4) Asset retirement obligations Shareholders' equity: Share capital (Note 8) Contributed surplus Deficit ) ) Accumulated other comprehensive income (loss) ) 34 $ $ The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Earnings (Loss) (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended Six Months Ended June 30 June 30 Revenue $ Expenses: Operating expenses Depreciation, depletion and accretion General and administrative Interest and other 49 Loss on investments - 21 Earnings (loss) from continuing operations before income taxes ) ) ) Income taxes (Note 9) - - - Earnings (loss) from continuing operations ) ) ) Earnings from operations held for sale (Note 4) Net earnings (loss) $ $ ) $ $ ) Net earnings (loss) per share Basic and diluted From continuing operations $ $ ) $ ) $ ) Net earnings (loss) $ $ ) $ $ ) Weighted average number of common shares outstanding (000's) Basic Diluted The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 Share Capital Balance, beginning of period $ Common shares issued for cash 86 8 Income taxes - - ) - Other 8 - 26 Balance, end of period $ Contributed Surplus Balance, beginning of period $ Stock-based compensation 85 51 Other (8
